Citation Nr: 0419235	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-05 260A	)	DATE
	)
	)


THE ISSUE


Whether clear and unmistakable error (CUE) exists in the 
September 15, 1989, Board of Veterans' Appeals (Board) 
decision, which denied entitlement to service connection for 
hypertrophic arthritis of the lumbar spine with degenerative 
disc disease, L5-S1.  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Moving Party had active service from June 1946 to October 
1947.  

In December 2002, the veteran filed a motion wherein he 
maintained that the Board's September 1989 decision, which 
denied service connection for hypertrophic arthritis of the 
lumbar spine with degenerative disc disease, L5-S1, should be 
revised or reversed on the grounds of CUE.  See 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2003).  This 
decision constitutes the Board's determination on that 
motion.  


FINDINGS OF FACT

1.  In a September 15, 1989, decision, the Board denied 
entitlement to service connection for hypertrophic arthritis 
of the lumbar spine with degenerative disc disease, L5-S1.  

2.  The correct facts as they were known at the time of the 
September 15, 1989, decision were before the Board, and the 
statutory or regulatory provisions extant at that time were 
correctly applied.  

3.  The Board's September 15, 1989, decision denying service 
connection for hypertrophic arthritis of the lumbar spine 
with degenerative disc disease, L5-S1, does not contain an 
error which, had it not been made, would have manifestly 
changed the outcome of the claim.  


CONCLUSION OF LAW

The criteria for the revision of the Board's September 15, 
1989, decision, which denied service connection for 
hypertrophic arthritis of the lumbar spine with degenerative 
disc disease, L5-S1, on the grounds of CUE have not been met.  
38 U.S.C.A. § 7111 ( West 2002); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1403, 20.1404 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in VA law. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law. Regulations implementing 
the VCAA have also been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001), however, the Court held that the VCAA 
does not apply to CUE cases.  Accordingly, the Board finds 
that appellate review of this case may proceed.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2003).  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied. The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 

Evidence available to the Board at the time of its September 
1989 decision included the veteran's service medical records, 
which included an April 1947 treatment note that showed that 
the veteran was seen with an acutely painful back following 
injury while lifting weights five days earlier.  Pain was 
noted to be worse at the 9th dorsal vertebrae with moderate 
muscle spasms.  There was definite muscle pain on forward and 
right side bending.  X-rays were performed to rule out 
fracture.  On the veteran's October 1947 service separation 
examination, he was noted to have sustained a back injury in 
June 1947.  Normal findings were reported for the 
musculoskeletal system at that time.

In a June 1948 report, the veteran's private physician, A. 
L., M.D., indicated that x-rays of the lumbar spine showed no 
evidence of arthritic change.  The alignment was 
satisfactory.  There was very definite narrowing of the 
posterior interspace area between the fifth lumbar vertebrae 
and the sacrum.  The sacroiliac joints were well formed.  

In a July 1948 treatment record from Dr. L., it was indicated 
that the veteran presented evidence of low back involvement 
which had persisted since the date of injury in June 1947, at 
which time, while in the Army, he felt pain, nonradiating, 
and referred to the low back.  The pain had persisted since 
this time and had been quite severe, particularly in 
September 1947 and more recently.  Dr. L. noted the findings 
of the previous x-rays.  He stated that it was his opinion 
that the veteran had a muscular and ligamentous involvement 
of the lower back as a result of overstrain.  He indicated 
that it was his opinion that the current condition 
originated, as the veteran described, in June 1947.  

At the time of an October 1948 VA examination, the veteran 
reported having pain in his lower spine when lifting heavy 
objects.  Physical examination performed at that time 
revealed that station, gait, and contour were normal.  The 
veteran did not wear support for his back and there was no 
tenderness.  There was also no muscle spasm and no limitation 
of motion present.  The veteran had normal muscle power.  
There was also no muscle atrophy and no pain on motion.  Leg 
tests were negative and reflexes were normal.  The examiner 
stated that there was no low back strain or residuals thereof 
found on examination.  

Private treatment records obtained in conjunction with the 
veteran's claim reveal that he was seen with complaints of 
soreness in his right trunk and shoulder in June 1966.  
Muscle spasms and tenderness were found at C6-7 and T4 at 
that time.  Additional treatment records covering periods 
later in time also reveal treatment for lower and upper back 
problems.  

In a December 1987 letter, the veteran's private physician, 
R. H., M.D., indicated that the veteran had been a patient of 
his since 1984.  He noted that the veteran had complained of 
back pain for many years.  

He stated that it had come to his attention that the veteran 
had been treated for an injury in June 1948.  He noted that 
Dr. L. had indicated that the veteran had a very tender area 
noted about the third interspace in the interspinous process 
area.  Dr. H. also observed that X-rays taken of the 
cervical, thoracic, and lumbar spine in 1987, showed 
arthritic changes.  

He indicated that although it was difficult to be 100 percent 
certain, it was certainly a good possibility that the 
involvement of the lumbar spine was related to his injury in 
1948.  

In a December 1987 letter, G. W., D.C., reported that he had 
treated the veteran on different occasions since October 
1948.  He noted that treatment had been for residual symptoms 
stemming from old injuries of the lumbosacral and lumbar 
spine.  He stated that the veteran had hypertrophic spurring 
on L3 and L4 as well as degenerative disc disease at the L5-
S1 interspaces.  Dr. W. indicated that these findings were 
due to previous injuries in past years.  

In a July 1988 letter, L. A., M.D., stated that he had 
reviewed the veteran's history of injury in the Army in 1947, 
when there were three different episodes involving back 
injuries.  He noted that the first was when the veteran went 
over backwards diving, the second was when he experienced 
back pain when lifting a 120 lb. object, and the third was 
when he was knocked over the back of the tailgate of a truck 
which accelerated rapidly.  He also indicated that the 
veteran had presented medical records from an examination at 
that time which revealed that the veteran had shown evidence 
of tenderness at the L3-4 interspace.  

He noted that the examinations in 1975 and 1980 and the one 
at the present time showed evidence of injury at the L3-4 
level.  He further reported that the x-rays had demonstrated 
the formation of osteophytes around the L3-4 disc, indicating 
injury to the disc with some instability of that segment and 
secondary hypertrophic bone spurs forming as a result.  There 
were a few similar changes at the L2-3 level.  

Dr. A. also noted that a previous film had shown anterior 
bridging osteophytes at the junction of the eighth and ninth 
thoracic vertebrae.  He further indicated that the veteran 
had symptoms in the upper lumbar area which were now 
occurring with activities such as woodworking or even when 
standing at the sink washing dishes.  Dr. A. stated that it 
was reasonable to conclude that the injuries to the midlumbar 
spine that the veteran had during the Army, which were 
localized to the L3-4 level, and the changes indicated on x-
ray, which occurred over the years and were most dramatic at 
that same level today, were responsible for the present 
symptoms in that part of the veteran's spine.  He stated that 
in his opinion, the initial episode which started this 
process of injury to the L3-4 lumbar disc occurred in the 
Army and that the veteran was still experiencing symptoms 
from the end results of that injury.  

At his July 1988 hearing, the veteran reported that he 
injured himself while diving from a high board in the Spring 
of 1947.  He noted that he was examined at the 69th general 
hospital where he was diagnosed with a severe sprain.  He 
then reported injuring his back several months later while 
lifting weights.  He further testified as to having been 
flipped out of a truck when the driver of a vehicle put the 
accelerator to the floor and slipped the clutch.  The veteran 
also indicated that he was in a rear end motor vehicle 
accident in 1975.  

In September 1989, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C. §§ 310; 38 C.F.R. 
§ 3.303(a) (1989).  For the showing of chronic disease in 
service there was required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  When the disease identity had 
been established, there was no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology was 
required only where the condition noted during service (or in 
the presumptive period) was not, in fact, shown to be chronic 
or where the diagnosis of chronicity could be legitimately 
questioned. When the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge was required to support the claim. 38 C.F.R. § 
3.303(b) (1989).  Even if the disease at issue was initially 
diagnosed after the veteran's discharge from service, service 
connection could still be granted when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1989). 

Where a veteran who had served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) developed certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases could be 
presumed to have been incurred in service even though there 
was no evidence of such disease during the period of service.  
38 U.S.C. § 310; 38 C.F.R. §§ 3.307, 3.309.

Essentially, the veteran claims that the Board failed to 
assess the clinical records correctly by its findings that 
there was not a chronic disability manifested during service 
and the inservice symptoms were acute, transitory and 
resolved without residuals; and that the Board failed to 
assess the medical opinions and diagnoses correctly, 
specifically, by not accepting medical evidence at face value 
and by not assigning maximum probative value to medical 
opinions of record.  This argument concerns the weight given 
to the medical evidence then of record.  Essentially, the 
veteran is in disagreement with how the facts were evaluated, 
which is not a basis for a valid claim of error.  Claims for 
findings of CUE in prior decisions must be raised with 
specificity.  As noted above, the Court has held that simply 
to claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE. Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412, 418 
(1996).

Moreover, the veteran's musculoskeletal system was noted to 
be normal at the time of his service separation examination, 
and the October 1948 VA examiner, following a thorough 
examination of the veteran, stated that there was no low back 
strain or residuals thereof found on examination.

The veteran's representative, in his April 2004 written 
argument, indicated that the Board did not properly address 
the provisions of 38 C.F.R. § 3.303(d) in its September 1989 
decision and that failure to consider this regulation 
constituted obvious error.  While the Board did not 
specifically cite 38 C.F.R. § 3.303(d) in its decision, it 
addressed the facts, including the absence of a disability on 
service separation and at the time of the VA examination and 
the absence of clinical evidence of disability until the 
1960's.  Thus, while not specifically addressing the 
provisions, the Board through the reported history, 
adequately addressed the criteria that would be necessary for 
granting service connection under this regulation.  

The Board finds that the September 1989 Board decision was 
reasonably supported by the evidence then of record and that 
the statutory and regulatory provisions then in effect.  The 
Board is unable to find any error of fact or law in that 
decision.  In the absence of any such clear and unmistakable 
error in the September 1989 Board decision, the moving 
party's motion for revocation or reversal of that decision 
must be denied.  


ORDER

In the absence of clear and unmistakable error in the 
September 1989 decision of the Board, denying service 
connection for hypertrophic arthritis of the lumbar spine 
with degenerative disc disease of L5-S1, the motion for 
reversal or revision is denied.  


                       
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



